DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/31/2018, 11/17/2020 and 12/15/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1 (and its dependent claims 2-9) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “a specific thickness and resistivity of the moisture vapor barrier”, which is/are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  It is clear from the disclosure of the application (paragraphs [0038]-[0043]) that the specific thickness and resistivity of the moisture vapor barrier (as in claims 4 and 5) are essential for achieving the balance between fast charge transport for avoiding excessive charge accumulation, and high resistivity for avoiding blur.


2.	Claims 10 (and its dependent claims 11-12) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “a specific thickness and resistivity of the moisture vapor barrier”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). It is clear from the disclosure of the application (paragraphs [0038]-[0043]) that the specific thickness and resistivity of the moisture vapor barrier (as in claim 11) are essential for achieving the balance between fast charge transport for avoiding excessive charge accumulation, and high resistivity for avoiding blur.
The examiner suggests that the Applicant incorporate a specific thickness and resistivity of the moisture vapor barrier (as in claim 11) into claim 10 in order to overcome the rejection and for the in allowable condition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20080138633 A1 of record, hereafter Park).
	Regarding to claim 13, Park discloses a flexible substrate and flexible display device, in Figure 3, comprising of providing a flexible, passive, charge-responsive re-writable media layer (150) of a passive e-paper assembly, the charge-responsive media layer having a first side and an opposite second side; and arranging a charge-transmissible moisture vapor barrier (barrier coating 30 or ITO layer 130) on the first side of the charge-responsive media layer, the moisture vapor barrier comprising a flexible inorganic material.
	Regarding to claim 15, Park discloses, see Fig. 3, arranging an airborne-charge receiving layer (20) on a side of the moisture vapor barrier (130) opposite the media layer (150).

Allowable Subject Matter
1.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter: (claim 14) arranging the moisture vapor barrier to have a moisture vapor transmission rate (MVTR) of less than about 1 g/m2/week at 38 degrees Celsius and 90% relative humidity, a thickness of between about 1 and about 1000 nanometers; and arranging the moisture vapor barrier to comprise a lower limit of electrical resistivity of about 109 Ohm-cm and to comprise at least one of: an upper 13 Ohm-cm; and an upper limit of electrical resistivity of at least about 1014 Ohm-cm while exhibiting a breakdown voltage of less than about 20 Volts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/Primary Examiner, Art Unit 2872